DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is required to elect among disclosed species of output cone configuration.  No claims appear to be generic to the following disclosed patentably distinct species:
Species A – Figure(s) 4
Species B – Figure(s) 6
Species C – Figure(s) 7-8
Species D – Figure(s) 9
Species E – Figure(s) 10
Species F – Figure(s) 11-12
The species are independent or distinct because they have mutually exclusive and materially different structural configurations as discussed on pages 8-19 of the original specification and as is self-evident from the figures listed above.  Specifically: 
Species A (Fig. 4) comprises a Helmholtz resonator (10) comprising a cavity (12) bounded by an inner wall (13) which is entirely formed within the front part (8) of the cone (6), a quarter wave device (14) formed entirely in the rear part (9) of the cone, and comprising no seal, such a configuration differing from all other species; 
Species B (Fig. 6) comprises the same structures of Species A, with the exception that the cavity (12) is bounded by both the inner wall (13) and a separate radial inner wall, with a seal (17) at the joint between these two walls, such a configuration differing from all other species; 
Species C (Fig. 7-8) comprises a Helmholtz resonator (10) comprising a cavity (12) bounded by an inner wall (13) which is formed within both the front part (8) of the cone (6) and the rear part (9) of the cone, the inner wall being fixed at its rear end, rear of the quarter wave device (14) formed in the rear part (9) of the cone, to the radially inner surface of the cone outer wall and comprising a seal (17) its the front end, the seal extending between the inner wall and the radially inner surface of the cone outer wall, such a configuration differing from all other species;
Species D (Fig. 9) comprises a Helmholtz resonator (10) comprising a cavity (12) bounded by an inner wall (13) which is formed within both the front part (8) of the cone (6) and the rear part (9) of the cone, terminating at a location radially underneath the quarter wave device (14) formed entirely in the rear part (9) of the cone, and comprising a seal (17) at the point of contact between the inner wall (13) and the quarter wave device (14), such a configuration differing from all other species;
Species E (Fig. 10) comprises a Helmholtz resonator (10) comprising a cavity (12) bounded by a front inner wall (19) which is formed within the front part (8) of the cone (6) and a rear inner wall (20) which is formed within the rear part (9) of the cone, the rear inner wall being fixed at its rear end, rear of the quarter wave device (14) formed in the rear part (9) of the cone, to the radially inner surface of the cone outer wall, the front inner wall being fixed at its front end to the radially inner surface of the cone outer wall , and there being a seal (17) disposed between the un-fixed ends of the front inner wall and rear inner wall, such a configuration differing from all other species;
Species F (Fig. 11-12) comprises the same structures of Species A, with the exception that an additional quarter wave device (14) is included in the front part (8) of the cone, and that a second cavity (23) may be formed in the rear part (9) of the cone, such a configuration differing from all other species. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a number of different embodiments are presented which are not usable together and are not obvious embodiments, requiring different search strategies and query terms.  Specifically, Species A requires unique search terms such as ((separate enclosed square divided) ADJ Helmholtz (quarter ADJ wave)), Species B requires unique search terms such as ((radial ADJ wall) with (Helmholtz cavity joint seal)), Species C requires unique search terms such as (seal with ((front (longitudinal axial)) with end), Species D requires unique search terms such as (seal with (underneath junction) with (quarter ADJ wave) or radial ADJ wall ADJ angle), Species E requires unique search terms such as ((split front rear half halves divided) with (inner ADJ wall) with (cavity) with seal with (junction between connecting)), and Species F requires unique search terms such as ((front additional multiple plurality two) with ((quarter ADJ wave ADJ generator) (Helmholtz with cavity)) with seal with (between joint middle junction)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 9am-noon and 1pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571)272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745                                             
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745